Russell, C. J.
In this case exception was taken to a judgment attaching the defendant for contempt in failing to pay temporary alimony for the support of his two children, based upon the ground, that the court abused his discretion in ordering the defendant to be confined in jail until the alimony was paid, for the reason that it was beyond the power of the defendant to pay the amount awarded to be paid monthly. It appearing that the defendant has paid the alimony as required by the court, and that the question involved in the bill of exceptions has become moot, the motion of the defendant in error to dismiss the bill of exceptions is sustained.

Writ of error dismissed.


All the Justices concur.